Citation Nr: 0516275	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  94-42 580	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for right ear otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1989.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In a June 2000 decision, the Board determined that the issue 
concerning disability compensation benefits on a direct basis 
for right ear otitis media had been improperly addressed as a 
finally decided claim, which required the submission of new 
and material evidence; and remanded the issue for de novo 
consideration.  As reflected in the June 2000 Remand, the 
Board also observed that the veteran had filed a timely 
notice of disagreement that contested the denial of secondary 
service connection for right ear otitis media, as announced 
in a June 1998 rating decision.  As a result, the Board 
directed that the RO provide the veteran with a supplemental 
statement of the case (SOC) addressing the issues of service 
connection for right ear otitis media on a direct and 
secondary basis.  The RO furnished the veteran a supplemental 
SOC that addressed both issues on July 11, 2000.  The next 
communication received from the veteran or his representative 
was a Statement of Representative in Appeals Case, dated 
April 3, 2002.  Hence, the issue of entitlement to secondary 
service connection for right ear otitis media is not a part 
of the current appeal.  38 U.S.C.A. § 7105 (West 2002).

In May 2002 and April 2003, the Board determined that further 
development was necessary on the issue of entitlement to 
direct service connection for right ear otitis media and 
undertook such development pursuant to the authority granted 
to the Board by 38 C.F.R. § 19.9(a)(2) (2003).  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F3d 
1399 (Fed. Cir. 2003), however, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R.§ 19.9(a)(2) (2002).  Thereafter, in October 2003, 
the Board remanded the case to the RO for further 
consideration.  The case concerning the specific matter of 
direct service connection for right ear otitis media has 
since been returned to the Board for further appellate 
action.  


FINDING OF FACT

The evidence of record does not show that the veteran 
currently has a disability manifested by right ear otitis 
media.


CONCLUSION OF LAW

Chronic right ear otitis media was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), was signed into law.  The 
VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R § 3.159, amended VA's duties to 
notify and assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the October 1990 rating decision from which the current 
appeal originates.  Pursuant to the June 2000 Board remand, 
the veteran was provided with a statement of the case in July 
2000, and a supplemental statement of the case in February 
2005, which notified him of the issue addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.

In the present case, a rating decision dated in December 1990 
denied the veteran's claim for service connection for otitis 
media of the right ear.  Only after that rating action was 
promulgated did the RO, in March 2004, provide adequate 
notice to the veteran of the types of evidence that he needed 
to send to VA in order to substantiate his service connection 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claim. 

While the notice provided to the veteran in March 2004 was 
not given prior to the first RO adjudication of the claim in 
December 1990, the notice was provided by the RO pursuant to 
the Board's remand and prior to recertification of the claim, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In the March 2004 letter, VA notified the veteran of his 
responsibility to submit medical evidence of a current 
disability, evidence of a disease or injury in service, and 
medical evidence of a link between the disease or injury in 
service and his current disability.  The letter also 
suggested that he submit any evidence in his possession.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and VA treatment records, as well as VA 
examination reports.  The veteran has not alleged that there 
are any outstanding relevant records.  The Board consequently 
finds that VA's duty to assist the veteran in obtaining 
records in connection with the instant appeal has been 
fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The veteran's service medical records were negative for 
complaints, findings, treatment or diagnoses for otitis media 
in either ear.  In an October 1989 medical history report, 
the veteran indicated that he had ear, nose, or throat 
trouble, further identified as recurrent epistaxis.  The 
accompanying separation examination report shows that 
clinical evaluation of the veteran's ears and drums was 
normal.  

A March 1990 VA general medical examination shows a diagnosis 
of right ear otitis media.

VA treatment records, dating from January 1990 to March 1992, 
show intermittent treatment for recurrent sinusitis.  The 
veteran consistently complained of associated symptoms of 
congestion, post-nasal drip and epistaxis.  A June 1990 ENT 
consultation report shows the veteran also complained of 
occasional right ear blockage without pain.  Examination at 
the time revealed the ears to be clear and there was no 
associated right ear diagnosis.  Another, undated treatment 
record during this period indicated right ear symptoms, 
described as "popping."  

During a May 1992 VA examination, the veteran complained of 
congestion and bimaxillary headaches, but did not indicate 
any associated right ear symptoms.  The diagnoses included 
chronic rhinitis and recent acute bronchitis with a history 
of bronchial spasm.  

VA treatment records, dating from May 1992 to July 1993, show 
ongoing treatment for recurrent sinusitis, marked by 
complaints of nasal congestion, frontal headaches and 
epistaxis.  There were no right ear complaints during this 
period.

During an October 1993 VA examination, the veteran complained 
of headaches, difficulty breathing and occasional nosebleeds, 
as well as a feeling of having fluid in the right ear.  There 
is no evidence that his right ear was examined at that time.  
The diagnoses include chronic rhinitis, chronic ethmoiditis 
and deviated nasal septum.  

VA treatment records, dating from July 1993 to April 1996, 
show no right ear complaints.  During this period, the 
veteran was treated for diagnosed Reiter's Syndrome with 
uveitis, as early as January 1995.  His symptoms associated 
with this diagnosis were predominantly uveitis with some 
complaints of joint pain.

A December 1997 VA examination report notes the veteran's 
complaints of occasional ear blockages, more predominantly in 
his right ear which he associated with his service-connected 
sinusitis.  Examination of the veteran's ears revealed 
tympanic membrane retraction on the right side.  The 
diagnoses included dysfunction of the right Eustachian tube.

In September 1998, the veteran again underwent VA examination 
to evaluate his service-connected sinusitis.  At that time he 
complained of a sensation of fullness in his right ear with 
some slight decrease in hearing which he associated with his 
sinusitis.  Examination of his right ear revealed slight 
retraction of the tympanic membrane without evidence of 
inflammation or definite fluid.  The diagnoses were chronic 
sinusitis and chronic rhinitis.  

Subsequent VA treatment records, dating to December 2002, 
show no further complaints, treatment or diagnoses associated 
with either sinusitis or otitis media of the right ear.  The 
treatment records primarily monitor the veteran's health in 
association with his diagnosed Reiter's syndrome, indicating 
his condition remained in remission since 1995.

A VA otolaryngology examination, conducted in September 2003 
to evaluate the veteran's complaints of nasal obstruction, 
notes that examination revealed a deviated nasal septum to 
the right, but that the remainder of the ENT examination was 
within normal limits.

A November 2004 VA examination report notes that the 
veteran's claims file was reviewed.  At the time of the 
examination, the veteran denied any ear symptoms and reported 
only occasional right ear pain.  He further denied any 
hearing loss, tinnitus, vertigo balance or gait problems or 
discharge or drainage from his ear.  Examination of his ear 
revealed no evidence of any condition secondary to ear 
disease.  The examiner noted that there was no active ear 
disease present or evidence of infection of the middle or 
inner ear.  

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

A review of all the evidence of record reveals that there is 
no competent medical evidence that the veteran currently has 
any diagnosed otitis media of the right ear.  In this regard, 
the Board notes that the evidence does not show any inservice 
complaints or treatment for any right ear disability.  
However, the evidence of record does indicate that he was 
diagnosed with right ear otitis media on one occasion since 
his discharge from service, in March 1990.  Although he has 
since made infrequent right ear complaints and there were 
some evidence of right tympanic membrane retraction in 1997 
and 1998, he has not been diagnosed with otitis media of the 
right ear since March 1990.  Moreover, the November 2004 VA 
examiner, after reviewing the veteran's records and examining 
him, noted that there was no evidence of any current right 
ear pathology.  Service connection is not in order in the 
absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for right ear otitis media.  38 C.F.R. § 3.303.  

While the veteran believes he currently has right ear otitis 
media as a result of his service or his service-connected 
sinusitis, he is not competent to provide evidence that 
requires medical knowledge.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the claim for service connection for right ear 
otitis media must be denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for right ear otitis media is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


